Exhibit 10.42
FIDELITY NATIONAL INFORMATION SERVICES, INC.
Notice of Restricted Stock Grant
     You (the “Grantee”) have been granted the following award of restricted
Common Stock (the “Restricted Stock”) of Fidelity National Information Services,
Inc. (the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Amended and Restated Metavante 2007 Equity Incentive Plan (the “Plan”):

     
Name of Grantee:
  Participant Name
 
   
Number of Shares of Restricted Stock Granted:
  Shares Granted
 
   
Date of Grant:
  Grant Date
 
   
Vesting and Period of Restriction:
  Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the restriction period the Restricted Stock is subject to a
substantial risk of forfeiture and not transferable (the “Period of
Restriction”) shall lapse, and the shares of Restricted Stock granted hereunder
shall vest and become free of the forfeiture and transfer restrictions contained
in the Restricted Stock Award Agreement, with respect to one-third of the total
number of Shares of Restricted Stock granted hereunder on each anniversary of
the Date of Grant, until fully vested.

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Agreement.

     
Grantee:
   
 
   
Electronic Signature
   
 
Participant Name
   
Acceptance Date
   

 



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the attached
Notice of Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Date of Grant the Shares of Restricted Stock (the
“Restricted Stock”) set forth in the Notice of Restricted Stock Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein (it being understood that for all purposes of this Agreement,
references in the Plan to the “Company” shall be deemed to refer to Fidelity
National Information Services, Inc. notwithstanding anything to the contrary in
the Plan). To the extent any provision hereof is inconsistent with a provision
of the Plan, the provisions of the Plan will govern. All capitalized terms that
are used in the Notice of Restricted Stock Grant or this Agreement and not
otherwise defined therein or herein shall have the meanings ascribed to them in
the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a director
of the Company or a consultant to the Company, as the case may be, terminates
due to the Grantee’s death or Disability, or is terminated by the Company and
its Subsidiaries without Cause, while Shares of Restricted Stock are subject to
a Period of Restriction, the Period of Restriction with respect to such Shares
shall lapse, and the Shares shall vest and become free of the forfeiture and
transfer restrictions described in this Section 2, on the date of the Grantee’s
termination of employment or service.
          (i) The term “Cause” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Parent or
Subsidiary (monetarily or otherwise), as determined by the Company in its sole
discretion, (B) the Grantee’s conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee’s
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.

-2-



--------------------------------------------------------------------------------



 



          (ii) The term “Disability” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company or any Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company or
any Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Section 4(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
     Except for the transfer restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Participant shall have
all other rights of a holder of Shares, including the right to receive dividends
paid (whether in cash or property) with respect to the Restricted Stock and the
right to vote (or to execute proxies for voting) such Shares. Unless otherwise
determined by the Committee, if all or part of a dividend in respect of the
Restricted Stock is paid in Shares or any other security issued by the Company,
such Shares or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
SECTION 4. MISCELLANEOUS PROVISIONS
     (a) Tax Withholding. Pursuant to Section 11 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA obligations) required by law to be
withheld with respect to this Award. The Committee may condition the delivery of
Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding (based on
minimum statutory withholding

-3-



--------------------------------------------------------------------------------



 



rates for federal, state and local tax purposes, as applicable, including
payroll taxes) that could be imposed on the transaction. Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
     (b) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
     (c) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
     (d) Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Restricted Stock
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.
     (e) Arbitration. Any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice of Restricted Stock Grant shall be settled by
binding arbitration before a single arbitrator in Jacksonville, Florida and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Restricted Stock Grant, provided that all substantive questions of law
shall be determined in accordance with the state and Federal laws applicable in
Florida, without regard to internal principles relating to conflict of laws.
     (f) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 15 of the Plan may be made
without such written agreement.
     (g) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (h) References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
     (i) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

-4-